Citation Nr: 0321474	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for an upper 
respiratory disorder (claimed as congestion).

6.  Entitlement to service connection for a right hip 
disorder.

7.  Entitlement to service connection for pes planus.

8.  Entitlement to service connection for a headache 
disorder.

9.  Entitlement to service connection for a genitourinary 
disorder.

10.  Entitlement to service connection for glaucoma.

11.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA):  a copy of 
any SSA decision denying or granting 
disability benefits to the veteran and 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.   
2.  After the above records have been 
obtained and associated with the claims 
file, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations.  Send the claims folder to 
the examiners for review.  Ask the 
examiners to state in the reports if the 
claims folder was reviewed.  A complete 
history of the claimed disorders should 
be obtained from the veteran.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.  
(a)  The veteran should be afforded a 
skin examination.  The examiner is 
requested to provide an opinion as to the 
date of onset and etiology of any 
pseudofolliculitis barbae found to be 
present.  The examiner should state 
whether it is at least as likely as not 
that pseudofolliculitis barbae had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner 
should review the complete medical 
records, including the complaints and 
findings of pseudofolliculitis barbae 
noted as early as five days (on July 12, 
2000) after entering active service, as 
well as the veteran's history of never 
being able to shave and trying a "brown 
cream" prior to service.
If pseudofolliculitis barbae had it onset 
prior to the veteran's active service 
from July 7, to October 13, 2000, did it 
undergo a permanent increase in severity 
during service?  Was any such increase 
due to the natural progression of the 
disease, or was the disease aggravated 
beyond it natural progression due to the 
nature of the veteran's service? 
 
(b)  The veteran should be afforded an 
orthopedic/muscle examination.  The 
examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any low back, 
right leg, and right hip disorder found 
to be present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed low back, 
right leg, and right hip disorder found 
to be present had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should review the 
complete medical records, including the 
complaints and findings of low back and 
leg/hip pain noted during service, as 
well as the veteran's history of a back 
injury and back problems noted on July 
14, 2000, one week after his entry onto 
active duty.
If a low back disorder had it onset prior 
to the veteran's active service from July 
7, to October 13, 2000, did it undergo a 
permanent increase in severity during 
service?  Was any such increase due to 
the natural progression of the disease, 
or was the disease aggravated beyond it 
natural progression due to the nature of 
the veteran's service? 
 
(c)  The veteran should be afforded a 
rectal examination.  The examiner is 
requested to provide an opinion as to the 
date of onset and etiology of any 
hemorrhoids found to be present.  The 
examiner should state whether it is at 
least as likely as not that any current 
hemorrhoids had their  onset during 
active service or are related to any in-
service disease or injury.  In providing 
this opinion, the examiner should review 
the complete medical records, including 
the complaints and findings of 
hemorrhoids noted during service on July 
27, 2000.
(d)  The veteran should be afforded a 
respiratory examination.  The examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any upper respiratory disorder, claimed 
as congestion, found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed upper respiratory disorder 
found to be present had its onset during 
active service or is related to any in-
service disease or injury.  In providing 
this opinion, the examiner should review 
the complete medical records, including 
the complaints and findings of 
pharyngitis and/or an upper respiratory 
infection noted during service.
(e)  The veteran should be afforded a 
genitourinary examination.  The examiner 
is requested to provide an opinion as to 
the diagnosis, date of onset, and 
etiology of any genitourinary disorder 
found to be present.  The examiner should 
state whether it is at least as likely as 
not that any currently diagnosed 
genitourinary disorder found to be 
present had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should review the 
complete medical records, including the 
complaints and findings of hematuria 
noted during service, as well as the 
veteran's history provided on July 18, 
2000, of similar symptoms in the past.
If a genitourinary disorder had it onset 
prior to the veteran's active service 
from July 7, to October 13, 2000, did it 
undergo a permanent increase in severity 
during service?  Was any such increase 
due to the natural progression of the 
disease, or was the disease aggravated 
beyond it natural progression due to the 
nature of the veteran's service? 
 
(f)  The veteran should be afforded an 
eye examination.  The examiner is 
requested to provide an opinion as to the 
date of onset and etiology of any 
glaucoma found to be present.  The 
examiner should state whether it is at 
least as likely as not that glaucoma had 
its onset during active service or is 
related to any in-service disease or 
injury.  In providing this opinion, the 
examiner should review the complete 
medical records, including the complaints 
and findings of glaucoma noted as early 
as six days after entering active 
service, i.e., on July 13, 2000 .
If glaucoma had it onset prior to the 
veteran's active service from July 7, to 
October 13, 2000, did it undergo a 
permanent increase in severity during 
service?  Was any such increase due to 
the natural progression of the disease, 
or was the disease aggravated beyond it 
natural progression due to the nature of 
the veteran's service? 
 
(g)  The veteran should be afforded a 
psychiatric examination.  The examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any psychiatric disorder found to be 
present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder found to be present had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review the complaints 
and findings of psychiatric problems 
noted during service, as well as the 
history provided by the veteran on 
January 22, 2001, of depression since age 
7 when his brother was killed.
If a psychiatric disorder had it onset 
prior to the veteran's active service 
from July 7, to October 13, 2000, did it 
undergo a permanent increase in severity 
during service?  Was any such increase 
due to the natural progression of the 
disease, or was the disease aggravated 
beyond it natural progression due to the 
nature of the veteran's service? 
 
(h)  The veteran should be afforded a 
neurological examination.  The examiner 
is requested to provide an opinion as to 
the diagnosis, date of onset, and 
etiology of any headache disorder found 
to be present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed headache 
disorder found to be present had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner 
should review the complete medical 
records, including the complaints of a 
headache noted during service on August 
22, 2000.
(i)  The veteran should be afforded an 
examination of his feet.  The examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any foot disorder found to be present 
(other than pes planus).  The examiner 
should state whether it is at least as 
likely as not that any currently 
diagnosed foot disorder (other than pes 
planus) found to be present had its onset 
during active service or is related to 
any in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review the complaints 
and findings of plantar fasciitis noted 
during service.
With respect to pes planus, the examiner 
should provide an opinion as to whether 
it underwent a permanent increase in 
severity during service?  Was any such 
increase due to the natural progression 
of the condition, or was it aggravated 
beyond it natural progression due to the 
nature of the veteran's service? 

The examiners must provide comprehensive 
reports, including complete and detailed 
rationales for all conclusions reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





